Citation Nr: 0414195	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  02-10 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance 
benefits under Chapter 35 of Title 38 of the United States 
Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
September 1970.  He died in November 2001.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Houston, Texas.  The appellant and her 
representative appeared before the undersigned Veterans Law 
Judge at a hearing at the RO in July 2003.

This appeal is REMANDED to the RO via the Veterans Benefit 
Administration (VBA) Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The death certificate reflects that the veteran received 
additional treatment from Dr. Ahmad at the Memorial Medical 
Center of East Texas.  Also, a private treatment record shows 
that the veteran received treatment from Dr. Hyde.  
Additional records from those doctors and facilities along 
with the others for which the appellant authorized release of 
information may be available.  VA's duty to assist the 
claimant includes obtaining relevant medical records and, if 
applicable, a medical opinion in order to determine the 
nature and extent of the veteran's disability.  38 C.F.R. 
§ 3.159(c) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claims, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in her possession that pertains 
to the claims.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
her notification must be incorporated 
into the claims file.

2.  Ask the appellant to identify any 
medical treatment or follow-up for the 
veteran for hepatitis B from 1988 to 
2001, and for his cancer from November 
1999 to November 2001.  Obtain all 
records from Dr. Ahmad of the East Texas 
Hematology and Oncology Clinic, P.A. of 
Lufkin, Texas, from December 1999 to 
November 2001.  Obtain all records from 
the Memorial Medical Center of East 
Texas, in Lufkin, Texas, from November 
1999 to November 2001, to include the 
terminal hospitalization ending on 
November 6, 2001.  Obtain all records 
from Dr. Hyde of Battle Creek, Michigan, 
from November 1999 to November 2001.  
Obtain all record from Dr. Spinks of 
Lufkin, Texas, from 1988 to November 
2001.  Obtain all records from Dr. Brooks 
of Lufkin, Texas, from November 1999 to 
November 2001.  Obtain any other 
identified records.  Associate all 
records with the claims folder.  If any 
request for private treatment records is 
unsuccessful, notify the appellant 
appropriately.  38 C.F.R. § 3.159(e).

3.  Advise the appellant that she may 
submit a statement from any medical 
professional indicating (a) that 
veteran's hepatitis B caused or 
aggravated his fatal carcinoma, (b) that 
the veteran's hepatitis B was otherwise 
related to the cause of the veteran's 
death, or (c) that his fatal carcinoma 
was related to exposure to Agent Orange 
during service.

4.  After the completion of numbers 1-3 
above, the veteran's claims file should 
be reviewed by an appropriate VA 
physician for the purpose of obtaining an 
opinion regarding any etiology between 
the veteran's active service and the 
cause of his death.  The veteran's claims 
folder should be made available to the 
physician.  The physician should note 
that the veteran's complete claims file 
was reviewed.  The physician is requested 
to provide opinions on the following: 

(1) whether it is at least as likely as 
not that the veteran had leiomyosarcoma; 

(2) whether it is at least as likely as 
not the veteran's fatal carcinoma began 
in the liver; 

(3) whether it is as least as likely as 
not that the veteran's active hepatitis B 
or residuals of hepatitis B caused or 
aggravated his fatal carcinoma;

(4) whether it is at least as likely as 
not that the veteran's fatal carcinoma 
was related to exposure to Agent Orange 
during service;

(5) whether it is as least as likely as 
not that the veteran's active hepatitis B 
or residuals of hepatitis B either (a) 
caused or contributed substantially or 
materially to cause death, (b) combined 
with the principal cause of death to 
cause death, (c) aided or lent assistance 
to the production of death, (d) resulted 
in debilitating effects and general 
impairment of health to an extent that 
rendered the veteran materially less 
capable of resisting the effects of the 
other disease that primarily caused 
death, or (e) were of such a severity as 
to have had a material influence in 
accelerating the veteran's death.

A complete rationale should be given for 
all opinions and conclusions expressed.

5.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).   The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




